Examiner’s Statement of Reasons for Allowance

For the record, because it is relevant to the allowance of independent claims 1 and 21 herein, the Office Action mailed on March 30, 2022 in 16/940,529 (now newly cited United States Patent 11,404,638 and the parent of continuation application 17/854,982 filed on June 30, 2022) misunderstands Kim (United States Patent Application Publication 2019/024661, which was cited in this application in the IDS filed on September 17, 2021).  Specifically, that Office Action’s allegation: 
Kim teaches a multi-doped data storage layer comprises [sic] dielectric material doped with a first dopant and a second dopant, wherein the first dopant is different from the second dopant, wherein the dielectric material comprises a first atomic percentage of the first dopant and a second atomic percentage of the second dopant that is greater than the first atomic percentage,

is incorrect.  Kim does not disclose a multi-doped data storage layer at all, let alone a data storage layer comprising two dopants of different atomic percentages.  Kim’s Fig. 4 data storage structure is variable resistance element 32’s resistive memory layer 220 (not selection element 31’s insulating layer 120).  Kim’s data storage layer 220 does not comprise two dopants at all, let alone two dopants of different atomic percentages.
	The applicant agrees with the undersigned examiner.  Specifically, the applicant correctly argued (in its response filed in 16/940,529 on March 21, 2022): 
[Kim’s] selection element 31 is configured to be turned on by applying a voltage equal to a predetermined threshold voltage and can be turned off by applying a voltage below the predetermined threshold voltage. (See para. [0032] of Kim).  The resistive memory layer 220 of the variable resistance element 32 includes a material whose resistance is variably changed between a high resistance state and a low resistance state according to an externally applied voltage. (See para. [0034] of Kim).  Thus, the variable resistance element 32 of the resistive memory layer 220 is configured to store data, and the insulating layer 120 of the selection element 31 is not configured to store data such that it is not the same as a data storage structure.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814